     Case 3:19-cv-02210-BAS-MSB Document 29 Filed 04/12/21 PageID.466 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9
       PETER STROJNIK,                                Case No. 19-cv-02210-BAS-MSB
10
                                       Plaintiff,     ORDER REQUIRING DEFENDANT
11          v.                                        TO SUBMIT EVIDENCE IN
                                                      SUPPORT OF PLAINTIFF’S
12     VILLAGE 1107 CORONADO, INC.,                   CONTEMPT OF COURT ORDER
13                                   Defendant.
14

15         On March 29, 2021, the Court issued an Order to Show Cause (“OSC”) why Plaintiff
16   Peter Strojnik should not be held in contempt for failing to comply with the Court’s Order
17   to pay attorney’s fees in this action. (ECF No. 27.) Mr. Strojnik was required to show
18   cause by April 5, 2021, either by filing a sworn affidavit affirming that he paid the
19   attorney’s fees or a response to the OSC explaining his noncompliance. (Id.) Mr. Strojnik
20   did not file any affidavits or responses to the OSC by this date. The Court now turns to
21   whether Defendant has met its burden to hold Mr. Strojnik in contempt.
22         “A district court has the power to adjudge in civil contempt any person who willfully
23   disobeys a specific and definite order of the court.” Gifford v. Heckler, 741 F.2d 263, 265
24   (9th Cir. 1984). “The contempt ‘need not be willful,’ and there is no good faith exception
25   to the requirement of obedience to a court order.” In re Dual-Deck Video Cassette
26   Recorder Antitrust Litig., 10 F.3d 693, 695 (9th Cir. 1993).
27         “To establish a prima facie case for civil contempt, the moving party must show, by
28   clear and convincing evidence, that the non-moving party disobeyed a specific and definite

                                                    -1-
                                                                                        19cv2210
     Case 3:19-cv-02210-BAS-MSB Document 29 Filed 04/12/21 PageID.467 Page 2 of 2



 1   court order, and that such disobedience was (1) beyond substantial compliance, and (2) not
 2   based on a good faith and reasonable interpretation of the Court’s order.” DeMichiel v.
 3   AEG Live NJ, LLC, No. CV 16-00913-BRO (AGRx), 2017 WL 8114930, at *3 (C.D. Cal.
 4   Jan. 24, 2017) (citing In re Dual-Deck, 10 F.3d at 695). If the moving party makes its
 5   prima facie case, the burden shifts to the alleged contemnor to demonstrate an inability to
 6   comply. Stone v. City & Cty. of S.F., 968 F.2d 850, 856 n.9 (9th Cir. 1992). The accused
 7   party must demonstrate that it was unable to comply despite taking all reasonable steps to
 8   do so. Id. at 856. To determine whether the non-moving party has met its burden, the
 9   Court may consider evidence, including their history of noncompliance. Id. at 857.
10         Defendant states in its Application for an OSC that Mr. Strojnik had not paid the
11   required attorney’s fees despite repeated reminders. (ECF No. 26.) However, Defendant
12   provides no evidence in support of this assertion and instead raises it only as a statement
13   in its Application. See Fed. Trade Comm’n v. Kutzner, No. SACV 16-00999-BRO-AFMx,
14   2017 WL 2985397, at *8 (C.D. Cal. June 12, 2017) (citing Fed. Trade Comm’n v.
15   Affordable Media, 179 F.3d 1228, 1239 (9th Cir. 1999) (the “well settled” civil contempt
16   standard requires the moving party to provide “clear and convincing evidence”)), aff’d sub
17   nom. Fed. Trade Comm’n v. Marshall, 781 F. App’x 599 (9th Cir. 2019); cf. Perez v. i2a
18   Techs., Inc., No. C 15-04963 WHA, 2015 WL 7753330, at *3 (N.D. Cal. Dec. 2, 2015)
19   (finding sworn statements from employees constituted clear and convincing evidence to
20   hold defendant in contempt of temporary restraining order requiring payment of wages).
21         Because Defendant has not presented clear and convincing evidence of Mr.
22   Strojnik’s failure to pay attorney’s fees, the Court cannot find Mr. Strojnik in contempt of
23   violating this Order. Defendant may submit such evidence to support a finding of contempt
24   on or before April 20, 2021.
25         IT IS SO ORDERED.
26

27   DATED: April 12, 2021
28

                                                 -2-
                                                                                         19cv2210
